Mail - LAMD Webequip - Outlook                                           https://outlook.office365.com/mail/webequip@lamd.uscourts.gov/deepli...
                           Case 3:21-cv-04962-CRB Document 12 Filed 06/17/21 Page 1 of 1

              Reply all               Delete        Junk     Block


          MDL 2996 CTO-1 In re: McKinsey & Company, Inc. National Prescription Opiate
          Consultant Litigation

                   CAND mdl Clerk
            CC     Wed 6/16/2021 6:45 PM
                   To: ALNDdb_CaseTransferIn_HelpDesk; GANDdb_InterDistrictTransfer; ILSDdb_MDLClerk; ILSDdb_
                   Cc: InterdistrictTransfer_MAD; InterDistrictTransfer_MIWD; OHNDdb_MDL; InterDistrictTransfer_T


                             2021-06-16 MDL 2996 McKin…
                             490 KB



                   Dear Clerk of the Court:

                   Attached is a certified copy of CTO 1 from the United States Judicial Panel on Multidistrict
                   Litigation ordering the transfer of cases currently pending in your district. Pursuant to this
                   order, the cases must be transferred to the Northern District of California.

                   Please file the attached, certified copy of the CTO in the affected cases, and close the cases.

                   Please transmit the record of the cases to the Northern District of California using the
                   CM/ECF Case Transfer utility. The e-mail address is preformatted into CM/ECF as
                   ecfhelpdesk@cand.uscourts.gov.

                   If you have any questions, feel free to contact me by email or by telephone.

                   Sincerely,

                   William Noble
                   Director of Case Administration
                   San Francisco Clerk's Office
                   United States District Court
                   415-522-2644


                   Reply         Reply all     Forward




1 of 1                                                                                                                     6/17/2021, 10:48 AM
